Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  “followings” should read “following”.  
Claim 4 objected to by virtue of dependency on claim 3, which has above been objected to. 
Claim 7 objected to because of the following informalities:  “followings” should read “following”.  
Claim 13 objected to because of the following informalities:  “followings” should read “following”.
Claim 14 objected to by virtue of dependency on claim 3, which has above been objected to.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 11, “the computer program is configured to execute”, “a first determination module, configured to determine”, “a second determination module, configured to determine”, and “a control module, configured to control”
In claim 12, “a determination unit, configured to determine” and “a control unit, configured to control”
In claim 13, “determination unit is configured to determine”
In claim 14, “the control unit is configured to”
In claim 15, “the apparatus is further configured to”
In claim 16, “the apparatus is further configured to”
In claim 17, “the apparatus is further configured to execute”
In claim 18, “the first determination module is configured to”
In claim 19, “the computer program is configured to execute”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the method as claimed in claim 11", however no method is recited in claim 11. Claim 11 instead discusses an apparatus. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman et al. (US 20190317526).
In regards to claim 1, Goldman teaches a scooter scheduling method (Figs 6-9. [0028] for an autonomous vehicle which one of ordinary skill in the art would have recognized may include an autonomous scooter.), comprising: 
determining a first geographical position of a scooter to be scheduled and a second geographical position of a target scheduling place of the scooter; ([0158] at step 730, computing system receives or determines information on a destination location and a path for traveling along a path to the location. One of ordinary skill would have recognized that this includes a geographic position of the vehicle.)
determining a first navigation path of the scooter based on the first geographical position and the second geographical position; ([0158] at step 730, computing system receives or determines information about traveling along a route to the destination.) and 
controlling the scooter to drive to the target scheduling place according to the first navigation path, wherein the scooter has an automatic driving ability. ([0158] vehicle computing system can communicate control signals to control system so that vehicle travels along route. This is an automatic driving ability, which may be incorporated on a scooter.)

In regards to claim 2, Goldman teaches the method as claimed in claim 1, wherein when there are at least two scooters ([0145] one or more vehicles may be allocated.), controlling the at least two scooters to drive to the target scheduling place according to the first navigation path comprises: 

controlling, according to the scheduling mode, the at least two scooters to drive to the target scheduling place according to the first navigation path. ([0158] vehicle computing system can communicate control signals to control system so that vehicle travels along route.)

In regards to claim 8, Goldman teaches the method as claimed in claim 1, wherein the determining the first geographical position of the scooter to be scheduled comprises: 
determining the first geographical position of the scooter according to data reported by a Global Position System (GPS) mounted on the scooter. ([0078] vehicle can include a positioning system which can determine the position of the vehicle by using either inertial sensors or a satellite positioning system, which one of ordinary skill in the art would have recognized may be a global position system, GPS.)

In regards to claim 11, Goldman teaches a scooter scheduling apparatus (Fig 1, [0068] vehicle 105 may be any land or air vehicle, which one of ordinary skill in the art would have recognized includes scooters), comprising a memory and a processor, wherein the memory stores a computer program ([0072] computing system 100 includes a processor and a storage medium that stores instructions.), and the computer program is configured to execute the following program modules when being executed by the processor: 

a second determination module, configured to determine a first navigation path of the scooter based on the first geographical position and the second geographical position; ([0158] vehicle computing system 100 or third party computing system 210 receives or determines information about traveling along a route to the destination.) and 
a control module, configured to control the scooter to drive to the target scheduling place according to the first navigation path, ([0158] vehicle computing system 100 or third party computing system 210 can communicate control signals to control system so that vehicle travels along route.)
wherein the scooter has an automatic driving ability. ([0068] vehicle can be a ground based autonomous vehicle, which one of ordinary skill in the art would have recognized may be a scooter.)

In regards to claim 12, Goldman teaches the apparatus as claimed in claim 11, wherein the control module comprises: 
a determination unit, configured to determine, when there are at least two scooters, a scheduling mode corresponding to a road condition, wherein the road condition is a road condition of a road through which the first navigation path passes; ([0145] vehicle computing system 100 or third party computing system 210 may determine an optimal number of vehicles to be scheduled, which one of ordinary skill in the art would have understood may be based at least in part on the road condition. This could be scheduling a single vehicle or multiple vehicles. [0082] vehicle motion plan can be optimized based on road information. The computing systems therefore must include a determination unit.) and 


In regards to claim 18, Goldman teaches the apparatus as claimed in claim 11, wherein the first determination module is configured to: 
determine the first geographical position of the scooter according to data reported by a Global Position System (GPS) mounted on the scooter. ([0078] vehicle can include a positioning system 150 which can determine the position of the vehicle by using either inertial sensors or a satellite positioning system, which one of ordinary skill in the art would have recognized may be a global position system, GPS.)

In regards to claim 19, Goldman teaches a storage medium, wherein the storage medium stores a computer program; and the computer program is configured to execute the method as claimed in claim 1 in running. ([0072] non-transitory computer readable medium can store instructions for running methods. One of ordinary skill in the art would have understood this is likely in the form of a computer program.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 4, 7, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Beaurepaire (US 20200098271).
In regards to claim 3, Goldman teaches the method as claimed in claim 2, wherein determining the scheduling mode corresponding to the road condition comprises at least one of the followings: 
Goldman also teaches an optimal number of vehicles may be scheduled and that this scheduling can be determined based on a specific time period ([0145]).
Goldman does not teach: 
	when the road condition is a condition in which a crowd density is greater than a first predetermined value and/or a vehicle density is greater than a second predetermined value, determining that the scheduling mode corresponding to the road condition is a single vehicle scheduling mode, wherein the single vehicle scheduling mode is a mode of sequentially scheduling the at least two scooters; 
when the road condition is a condition in which the crowd density is not greater than the first predetermined value and the vehicle density is not greater than the second predetermined value, determining that the scheduling mode corresponding to the road condition is a batch scheduling mode, wherein the batch scheduling mode is a mode of simultaneously scheduling the at least two scooters.
However, Beaurepaire teaches a vehicle scheduling system which may be operable on scooters ([0027]) that can take into account the traffic data around the requested pickup location and the destination location ([0051]). One of ordinary skill in the art would have recognized that traffic data likely includes information on crowd density and vehicle density, and could well distinguish based on predetermined values corresponding to each. 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the methods of vehicle scheduling of Goldman, by incorporating the teachings of 
The motivation to do so is that, as acknowledged by Beaurepaire, providing useful and accurate information improves the convenience of a user awaiting a vehicle ([0001]), and one of ordinary skill in the art would have recognized that traffic is a key metric that can adjust both arrival times and the users overall comfort. 

In regards to claim 4, Goldman, as modified by Beaurepaire, teaches the method as claimed in claim 3, wherein when the scheduling mode corresponding to the road condition is determined to be the batch scheduling mode ([0145] one or more vehicles may be allocated, which is a batch scheduling mode.), controlling, according to the scheduling mode, the at least two scooters to drive to the target scheduling place according to the first navigation path comprises: 
determining, according to the first geographical positions of the at least two scooters, a sliding queue; ([0158] vehicle computing system can communicate control signals to control system so that vehicle travels along route. [0145] one or more vehicles may be allocated. [0078] positioning system 150 may observe the current position of the vehicle. One of ordinary skill would have recognized, if the vehicles are traveling along the same route, they must be in a queue where one vehicle travels ahead of the other vehicle.) and  
controlling, according to the sliding queue and the first navigation path, the at least two scooters to drive to the target scheduling place. ([0158] vehicle computing system can communicate control signals to control system so that vehicle travels along route. Both vehicles may travel along same route.)

In regards to claim 7, Goldman teaches the method as claimed in claim 1, wherein before determining the first geographical position of the scooter to be scheduled, the method further comprises at least one of the followings: 
determining the scooter according to an input selection instruction; ([0145] at step 615, computing system selects one or more vehicles to be allocated to a specific service entity. This is an input selection instruction that happens before the vehicles are dispatched.)
determining a scheduling area according to a distance from a scooter parking area to the target scheduling place, and determining the scooter in the scheduling area. ([0124] the range of the vehicles and the total travel distance are used as variable in the optimization. [0145] an optimal number of vehicles are assigned to the service entity. One of ordinary skill in the art would have understood the range and total travel distance are likely measured from the origin point which may be a parking area and that this optimization may adjust how many, if any vehicles are assigned to the service entity.)
Goldman also teaches when determining the optimal service entity and optimal number of vehicles to respond, the vehicle supply available to perform vehicle services for the vehicle entity is considered ([0038]).
Goldman does not teach:
determining the scooter according to a scooter density in a scooter parking area; 
However, Beaurepaire teaches determining a probability that a vehicle will be available based on parking behavior for the previous service action ([0036]). One of ordinary skill in the art would recognize that a longer time to park corresponds with a greater density of vehicles in the parking area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle scheduling of Goldman by incorporating the teachings of Beaurepaire such that the probability of an availability of vehicles is determined at least in part based 
The motivation to do so is that, as Beaurepaire acknowledges, traditional systems typically only make determinations of availability at the end point of a journey ([0028]), estimating the probability of the availability of vehicles before they park fixes this problem ([0029]), allowing the vehicles to perform more efficiently. 

In regards to claim 13, Goldman teaches the apparatus as claimed in claim 12, wherein the determination unit is configured to determine the scheduling mode corresponding to the road condition by executing at least one of the followings: 
Goldman also teaches an optimal number of vehicles may be scheduled and that this scheduling can be determined based on a specific time period ([0145]).
Goldman does not teach: 
when the road condition is a condition in which a crowd density is greater than a first predetermined value and/or a vehicle density is greater than a second predetermined value, determining that the scheduling mode corresponding to the road condition is a single vehicle scheduling mode, wherein the single vehicle scheduling mode is a mode of sequentially scheduling the at least two scooters; 
when the road condition is a condition in which the crowd density is not greater than the first predetermined value and the vehicle density is not greater than the second predetermined value, determining that the scheduling mode corresponding to the road condition is a batch scheduling mode, wherein the batch scheduling mode is a mode of simultaneously scheduling the at least two scooters.
However, Beaurepaire teaches a vehicle scheduling system which can be operable on scooters ([0027] that can take into account the traffic data around the requested pickup location and the 
It would have been obvious to one of ordinary skill before the effective filing date of the application to modify the vehicle scheduling apparatus of Goldman, by incorporating the teachings of Beaurepaire, such that the apparatus takes into account the traffic data around various locations along the travel route and this information is factored into the determination of the optimal number of vehicles to be scheduled for a specific time period. 
The motivation to do so is that, as acknowledged by Beaurepaire, providing useful and accurate information improves the convenience of a user awaiting a vehicle ([0001]), and one of ordinary skill in the art would have recognized that traffic is a key metric that can adjust both arrival times and the users overall comfort. 

In regards to claim 14, Goldman, as modified by Beaurepaire, teaches the apparatus as claimed in claim 13, wherein when it is determined that the scheduling mode corresponding to the road condition is the batch scheduling mode ([0145] one or more vehicles may be allocated, which is a batch scheduling mode.), the control unit is configured to: 
determine, according to geographical positions of at least two scooters, a sliding queue, ([0158] vehicle computing system can communicate control signals to control system so that vehicle travels along route. [0145] one or more vehicles may be allocated. [0078] positioning system 150 may observe the current position of the vehicle. One of ordinary skill would have recognized, if the vehicles are traveling along the same route, they must be in a queue in which one vehicle travels ahead of the other vehicle.) and 


In regards to claim 17, Goldman teaches the method as claimed in claim 11, wherein the apparatus is further configured to execute at least one of the following operations before determining the first geographical position of the scooter to be scheduled: 
determine the scooter according to an input selection instruction; ([0145] computing system 100 or third party computing system 210 selects one or more vehicles to be allocated to a specific service entity. This is an input selection instruction that happens before the vehicles are dispatched.)
determine a scheduling area according to a distance from a scooter parking area to the target scheduling place, and determine the scooter in the scheduling area. ([0124] the range of the vehicles and the total travel distance are used as variable in the optimization. [0145] an optimal number of vehicles are assigned to the service entity. One of ordinary skill in the art would have understood the range and total travel distance are likely measured from the origin point which may be a parking area and that this optimization may adjust how many, if any vehicles are assigned to the service entity.)
Goldman also teaches when determining the optimal service entity and optimal number of vehicles to respond, the vehicle supply available to perform vehicle services for the vehicle entity is considered ([0038]).
Goldman does not teach:
determine the scooter according to a scooter density in a scooter parking area; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle scheduling apparatus of Goldman by incorporating the teachings of Beaurepaire such that the probability of an availability of vehicles is determined at least in part based on the difficulty the vehicles have parking before ending previous tasks and this information can be used to determine the available supply of vehicles which can be assigned to further tasks. 
The motivation to do so is that, as Beaurepaire acknowledges, traditional systems typically only make determinations of availability at the end point of a journey ([0028]), estimating the probability of the availability of vehicles before they park fixes this problem ([0029]), allowing the vehicles to perform more efficiently. 

Claims 5, 6, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Sumizawa (US 20180045516).
In regards to claim 5, Goldman teaches the method as claimed in claim 1, wherein in a process of controlling the scooter to drive to the target scheduling place according to the first navigation path, the method further comprises: 
indicating the scooter to photograph with a camera and upload a photographed multimedia file. ([0030] vehicle computing system may obtain information on the environment around the vehicle through sensors. [0078] vehicle may also match map data with data shown in images, this may be performed by a remote computing device, which one of ordinary skill in the art would have recognized must mean the image is uploaded to the remote device.)
Goldman does not teach:

	However, Sumizawa teaches a navigation device and method for a vehicle that takes photographs of the vehicle surroundings ([0062]) and analyzes the photographs to determine if any road infrastructure is present ([0063]). Following that, pattern matching is performed to determine the identity of the road infrastructure and map data is checked to determine the location of the infrastructure ([0067], [0068]). Distances between the road infrastructure and the vehicle are then measured ([0075]). This is used to more accurately calculate the position of the own vehicle ([0111]), which also shows how far it is from the planned route. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle scheduling of Goldman, by incorporating the teachings of Sumizawa, such that the methods include steps of using the sensor images of the surroundings of the vehicles, pattern matching is performed to determine the presence of a road infrastructure near the vehicle, following this the location of the infrastructure is determined by referencing map data and the distance from the infrastructure of the own vehicle is determined, which gives an accurate location of the own vehicle. 
	The motivation to do so is that, as acknowledged by Sumizawa, when not relying primarily on high accuracy GPS, an error between the detected position of a vehicle and an actual position of a vehicle increases as traveling distance increases ([0004]). One of ordinary skill in the art would have understood that a vehicle may unintentionally deviate from its intended path, and comparing images of key features of the vehicle’s location with map data may provide a computationally efficient way of determining an accurate own vehicle location even when accurate GPS information is unavailable. 

In regards to claim 6, Sumizawa teaches performing a route search, in which a control portion of the vehicle searches for a route from the current location of the vehicle to a destination point ([0047]) and performing route guidance to guide the vehicle to the destination along the route ([0048]). One of ordinary skill in the art would have understood that this may happen after the vehicle has determined its location based on the images taken by the camera and that this may be a second path when it is determined that the vehicle is far from the original path. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle scheduling of Goldman, as already modified by Sumizawa, by further incorporating the teachings of Sumizawa, such that the methods include steps of performing a route search and route navigation, which may be performed after it has been determined that the vehicle has strayed from its original intended path. 
The motivation to do so is that, as acknowledged by Sumizawa, based upon a determination of an accurate location of the vehicle, smoothly traveling may require a change of lane ([0052]) and also, as one of ordinary skill in the art would have understood, may require changing routes further, including a route search and route guidance. 

In regards to claim 9, Goldman teaches the method as claimed in claim 8, 
Goldman does not teach: 
wherein the determining the first geographical position of the scooter according to the data reported by the GPS mounted on the scooter comprises:
determining the first geographical position of the scooter according to the data periodically reported by the GPS mounted on the scooter; or, 

However, Sumizawa teaches when determining the own vehicle’s position, a current position is estimated based at least in part on GPS information ([0045]). One of ordinary skill in the art would have understood that, as the method of Sumizawa is able to be repeated after a known high accuracy location is determined, the GPS may be used to estimate the location repeatedly as well. Likewise, one of ordinary skill in the art would have also understood that this may happen when a position request is sent to the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the methods of vehicle scheduling of Goldman by incorporating the teachings of Sumizawa, such that the methods include steps of estimating the location of the vehicle based on GPS information, which may be repeated. 
The motivation to do so is that, as acknowledged by Sumizawa, there is a need to determine the location of the own vehicle with as high an accuracy as possible, which can then be used to inform the vehicle of what lane the vehicle is traveling in ([0052]). One of ordinary skill in the art would have understood that this allows the vehicle to be safer by having a more accurate determination of its location. 

In regards to claim 10, Goldman, as modified by Sumizawa, teaches the method as claimed in claim 9, wherein after determining the first geographical position of the scooter according to the data periodically reported by the GPS mounted on the scooter, the method further comprises: 
indicating the scooter to photograph with a camera and upload a photographed multimedia file; ([0030] vehicle computing system may obtain information on the environment around the vehicle 
Sumizawa teaches a navigation device and method for a vehicle that takes photographs of the vehicle surroundings ([0062]) and analyzes the photographs to determine if any road infrastructure is present ([0063]). Following that, pattern matching is performed to determine the identity of the road infrastructure and map data is checked to determine the location of the infrastructure ([0067], [0068]). Distances between the road infrastructure and the vehicle are then measured ([0075]). This is used to more accurately calculate the position of the own vehicle ([0111]), which also shows how far it is from the planned route.
The motivation to do so is that, as acknowledged by Sumizawa, when not relying primarily on high accuracy GPS, an error between the detected position of a vehicle and an actual position of a vehicle increases as traveling distance increases ([0004]). One of ordinary skill in the art would have understood that a vehicle may unintentionally deviate from its intended path, and comparing images of key features of the vehicle’s location with map data may provide a computationally efficient way of determining an accurate own vehicle location even when accurate GPS information is unavailable.

In regards to claim 15, Goldman teaches the apparatus as claimed in claim 11, wherein the apparatus is further configured to: 
indicate the scooter to photograph with a camera and upload a photographed multimedia file. ([0030], [0075] vehicle computing system may obtain information on the environment around the vehicle through sensors 125. [0078] vehicle may also match map data 145 with data shown in images 140, this may be performed by a remote computing device, which one of ordinary skill in the art would have recognized must mean the image is uploaded to the remote device.)

detect occurrence of at least one of the following conditions in a process of controlling the scooter to drive to the target scheduling place according to the first navigation path: a distance that a driving path of the scooter is deviated from the first navigation path is greater than a third predetermined value, a duration that the scooter has stopped sliding is greater than a fourth predetermined value, the scooter does not drive to the target scheduling place within a specified time range; 
	However, Sumizawa teaches a navigation device and method for a vehicle that takes photographs of the vehicle surroundings ([0062]) and analyzes the photographs to determine if any road infrastructure is present ([0063]). Following that, pattern matching is performed to determine the identity of the road infrastructure and map data is checked to determine the location of the infrastructure ([0067], [0068]). Distances between the road infrastructure and the vehicle are then measured ([0075]). This is used to more accurately calculate the position of the own vehicle ([0111]), which also shows how far it is from the planned route.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle scheduling apparatus of Goldman, by incorporating the teachings of Sumizawa, such that the apparatus using the sensor images of the surroundings of the vehicles, performs pattern matching to determine the presence of a road infrastructure near the vehicle, following this the location of the infrastructure is determined by referencing map data and the distance from the infrastructure of the own vehicle is determined, which gives an accurate location of the own vehicle. 
	The motivation to do so is that, as acknowledged by Sumizawa, when not relying primarily on high accuracy GPS, an error between the detected position of a vehicle and an actual position of a vehicle increases as traveling distance increases ([0004]). One of ordinary skill in the art would have 

In regards to claim 16, Sumizawa teaches performing a route search, in which a control portion of the vehicle searches for a route from the current location of the vehicle to a destination point ([0047]) and performing route guidance to guide the vehicle to the destination along the route ([0048]). One of ordinary skill in the art would have understood that this may happen after the vehicle has determined its location based on the images taken by the camera and that this may be a second path when it is determined that the vehicle is far from the original path. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle scheduling apparatus of Goldman, as already modified by Sumizawa, by further incorporating the teachings of Sumizawa, such that the apparatus performs a route search and route navigation, which may be performed after it has been determined that the vehicle has strayed from its original intended path. 
The motivation to do so is that, as acknowledged by Sumizawa, based upon a determination of an accurate location of the vehicle, smoothly traveling may require a change of lane ([0052]) and also, as one of ordinary skill in the art would have understood, may require changing routes further, including a route search and route guidance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pedersen et al. (US 20200193549) teaches a system and method for monitoring autonomous vehicles including predicting and adjusting based on density of clusters of different types of objects within traffic, including pedestrians and vehicles. 
Hager et al. (US 20190176333) teaches a system with one or more autonomous agents that may be scooters, which can navigate and take into account traffic. 
Glaser (US 10082793) teaches a system and method that takes into account a density of autonomous vehicles and dispatches one to perform a task. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661